Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculate a feature amount of each of feature amount calculation ranges and specify a plurality of feature amount calculation ranges. 
The limitation of calculate a feature amount of each of feature amount calculation ranges and specify a plurality of feature amount calculation ranges, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by a processor” language, “calculating and specify” in the context of this claim encompasses the user manually calculating the feature amount and choose that values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the ranking and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform specifying steps to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 4, 5, 6 and 7, the phrase "capable of" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

 
Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 
Claim1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ethington et al. (US Patent 8,688,579).

With respect to claim 1, Ethington et al. teach at least one memory configured to store instructions (col. 76 lines 37-49) ; and 
at least one processor (CPU) configured to execute the instructions to (col. 76 lines 37-49): 
calculate a feature amount of each of feature amount calculation ranges (Fig. 15C Histogram; also see Fig. 15G-63 col. 58 lines 40 histogram over the range of gray values)of a plurality of subdivisions set (Fig. 15 C split image into tile) in a processing target range of a captured image obtained by capturing an image of a recognition object; and 
specify a plurality of feature amount calculation ranges capable of constituting vertices of a polygon among the feature amount calculation ranges as feature ranges based on the feature amount (Fig. 15C, determine Edges/ Corners Topleft, Topright, Bottomleft and bottomright).  

With respect to claim 2, Ethington et al. teach that the processor is further configured to execute the instructions to specify the plurality of feature amount calculation ranges capable of constituting the vertices of the polygon in descending order of the feature amount as the feature ranges (Fig. 15C, determine Edges/ Corners Topleft, Topright, Bottomleft and bottomright).  

With respect to claim 3, Ethington et al. teach that the the processor is further configured to execute the instructions to specify a plurality of feature amount calculation ranges close to an outer edge of the processing target range as the feature ranges (Fig. 15C, determine Edges/ Corners Topleft, Topright, Bottomleft and bottomright).  

With respect to claim 4, Ethington et al. teach output the feature amount calculation ranges to a display device, receive an input of selection information indicating feature amount calculation ranges selected by a user among the output amount feature calculation ranges; and specify the plurality of feature amount calculation ranges capable of constituting the vertices of the polygon based on the selection information as the feature ranges (Fig. 3F, col. 9 lines 5-13).  

            Claim 6 is rejected as same reason as claim 1 above.
            Claim 7 is rejected as same reason as claim 1 above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 USC 103 as being unpatentable over Ethington et al. (US Patent 8,688,579) in view of ERLEND (RU 2,772,837).
Ethington et al. teach all the limitations of claim 1 as applied above from which claim  respectively depend.
Ethington et al. also teach perform projective transformation that approximate the recognition object to a regular image captured from front by using information related to the plurality of feature ranges (corners) capable of constituting the vertices of the polygon. (Fig. 16 B, Dewarp the Image by Mapping Detected Points to "Stretched" Piaces to Preserve Rectangular Shape).

      	Ethington et al. do not teach expressly that the recognition object is a board surface of an analog meter.
      	ERLEND teaches the recognition object is a board surface of an analog meter (Fig. 2).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to a board surface of an analog meter using the method of Ethington et al.
      	The suggestion/motivation for doing so would have been that using well known method to recognize accurately object.
Therefore, it would have been obvious to combine ERLEND with Ethington et al. to obtain the invention as specified in claim 5.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663.